—Appeal by defendant, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County (Bourgeois, J.), rendered October 3, 1982, as convicted him of grand larceny in the third degree, upon a jury verdict, and imposed sentence.
Judgment affirmed, insofar as appealed from.
The only issue raised by defendant is that there was insufficient proof of value of the stolen property to sustain his conviction of grand larceny in the third degree. We find no merit to this claim. O’Connor, J. P., Niehoff, Lawrence and Kooper, JJ., concur.